
	

113 HR 4858 IH: San Gabriel National Recreation Area Act
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4858
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Ms. Chu (for herself, Mr. Schiff, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the San Gabriel National Recreation Area as a unit of the National Park System in the
			 State of California, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the San Gabriel National Recreation Area Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of San Gabriel National Recreation Area.
					Sec. 4. Management.
					Sec. 5. Non-Federal lands.
					Sec. 6. Water rights; water resource facilities; public roads; utility facilities.
					Sec. 7. San Gabriel National Recreation Area Public Advisory Council.
					Sec. 8. San Gabriel National Recreation Area Partnership.
					Sec. 9. Access and visitor services.
				
			2.DefinitionsIn this Act:
			(1)AdjudicationThe term adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating
			 or affecting water rights, surface water management, or groundwater
			 management.
			(2)Advisory councilThe term advisory council means the San Gabriel National Recreation Area Public Advisory Council established by section
			 7(a).
			(3)Federal landsThe term Federal lands includes lands under the jurisdiction of the Secretary of Agriculture or the Secretary of the
			 Interior.
			(4)Management planThe term management plan means the management plan for the San Gabriel National Recreation Area required by section 4(e).
			(5)Park landsThe term park lands means Federal lands under the jurisdiction of the Secretary and administered as part of the
			 National Park System.
			(6)PartnershipThe term partnership means the San Gabriel National Recreation Partnership established by section 8(a).
			(7)Recreation areaThe term recreation area means the San Gabriel National Recreation Area established by section 3(b).
			(8)SecretaryThe term Secretary means the Secretary of the Interior.
			(9)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture acting jointly.
			(10)StateThe term State means the State of California.
			(11)Utility facilityThe term utility facility means electric substations, communication facilities, towers, poles, and lines, ground wires,
			 communication circuits, and other structures, and related infrastructure.
			(12)Water resource facilityThe term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water
			 conservation works, including debris protection facilities, sediment
			 placement sites, rain gauges, and stream gauges, water quality facilities,
			 recycled water facilities and water pumping, conveyance distribution
			 systems, and water treatment facilities, aqueducts, canals, ditches,
			 pipelines, wells, hydropower projects, and transmission and other
			 ancillary facilities, groundwater recharge facilities, water conservation,
			 water filtration plants, and other water diversion, conservation,
			 groundwater recharge, storage, and carriage structures.
			3.Establishment of San Gabriel National Recreation Area
			(a)PurposesThe purposes of this Act are—
				(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations
			 the ecological, scenic, wildlife, recreational, cultural, historical,
			 natural, educational, and scientific resources of the recreation area;
				(2)to provide environmentally responsible, well-managed recreational opportunities within the
			 recreation area, and improve access to and from the recreation area;
				(3)to provide expanded educational and interpretive services that will increase public understanding
			 of and appreciation for the natural and cultural resources of the
			 recreation area;
				(4)to facilitate the cooperative management of the lands and resources within the recreation area, in
			 collaboration with the State and political subdivisions of the State,
			 historical, business, cultural, civic, recreational, tourism and other
			 nongovernmental organizations, and the public; and
				(5)to allow the continued use of the recreation area by all persons, entities, and local government
			 agencies in activities relating to integrated water management, flood
			 protection, water conservation, water quality, water rights, water supply,
			 groundwater recharge and monitoring, wastewater treatment, public roads
			 and bridges, and utilities within or adjacent to the recreation area.
				(b)Establishment and boundariesSubject to valid existing rights, there is hereby designated the San Gabriel National Recreation
			 Area in the State, which shall consist of approximately 615,245 acres of
			 Federal lands and interests in land in the State as depicted on the map
			 titled San Gabriel National Recreation Area and dated June 12, 2014.
			(c)Map and legal description
				(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map
			 and a legal description of the recreation area with—
					(A)the Committee on Natural Resources of the House of Representatives; and
					(B)the Committee on Energy and Natural Resources of the Senate.
					(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if
			 included in this Act, except that the Secretary may correct any clerical
			 and typographical errors in the map and legal description.
				(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service and agencies
			 of the Department of the Interior.
				(d)Administration and jurisdiction
				(1)National forest system landsThe National Forest System lands within the recreation area shall be administered by the Secretary
			 of Agriculture.
				(2)National park system landsThe park lands shall be administered by the Secretary as a unit of the National Park System.
				(3)No change in jurisdictionNothing in this Act transfers administrative jurisdiction of Federal lands from the Secretary of
			 Defense or Secretary of Agriculture to the Secretary.
				(4)State and local jurisdictionNothing in this Act alters, modifies, or diminishes any right, responsibility, power, authority,
			 jurisdiction, or entitlement of the State, any political subdivision
			 thereof, or any State, or local agency under existing Federal, State, and
			 local law (including regulations).
				(5)Military jurisdictionNothing in this Act affects lands under the jurisdiction of the Secretary of Defense.
				(6)Applicable lawNothing in this Act shall be construed to apply the laws (including regulations) generally
			 applicable to units of the National Park System to the National Forest
			 System lands in the recreation area.
				(7)Administrative transferAdministrative jurisdiction over the approximately 2,987 acres of land administered by the Bureau
			 of Land Management that is identified as BLM lands for transfer on the map entitled San Gabriel National Recreation Area, and dated June 12, 2014, is transferred from the Bureau of Land Management to the National Park
			 Service.
				4.Management
			(a)National forest systemSubject to valid existing rights, the Secretary of Agriculture shall manage the National Forest
			 System lands within the recreation area in a manner that protects, and
			 enhances their natural resources and values, in accordance with—
				(1)this Act;
				(2)the laws, regulations, and rules applicable to the National Forest System;
				(3)the Wilderness Act (16 U.S.C. 1131 et seq.); and
				(4)other applicable law (including Federal, State, or local law, and regulations).
				(b)National park systemSubject to valid existing rights, the Secretary shall manage the park lands in a manner that
			 protects, and enhances their natural resources and values, in accordance
			 with—
				(1)this Act;
				(2)the laws generally applicable to units of the National Park System, including the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
				(3)other applicable law (including Federal, State, or local law, and regulations).
				(c)ConsultationThe Secretary of Agriculture and the Secretary shall consult with the Secretary of Defense
			 regarding opportunities to manage, to the maximum extent practicable, the
			 Army Corps of Engineers lands within the recreation area in accordance
			 with the purposes described in section 3(a).
			(d)Uses
				(1)National forest systemSubject to valid existing rights, the Secretary of Agriculture shall—
					(A)allow such uses of the National Forest System lands as the Secretary of Agriculture determines
			 would further the purposes described in section 3(a).
					(B)continue to authorize, maintain, and enhance the recreational use of National Forest System lands
			 within the recreation area, including hunting, fishing, swimming,
			 bicycling, camping, hiking, hang gliding, sightseeing, nature study,
			 horseback riding, rafting, motorized recreation on authorized routes and
			 in authorized areas, and other recreational activities that are feasible
			 and consistent with—
						(i)the purposes described in section 3(a);
						(ii)this section; and
						(iii)any other applicable Federal, State, and local laws, ordinances, and plans.
						(2)Non-Federal landsNothing in this Act shall—
					(A)authorize the Secretary or the Secretary of Agriculture to take any action that would affect the
			 use of any land not owned by the United States;
					(B)affect the use of, or access to, any non-Federal land within the recreation area;
					(C)modify any provision of Federal, State, or local law with respect to public access to or use of
			 non-Federal land;
					(D)require any owner of non-Federal land to allow public access (including Federal, State, or local
			 government access) to private property or any other non-Federal land;
					(E)alter any duly adopted land use regulation, approved land use plan, or any other regulatory
			 authority of any State, or local agency, or tribal government;
					(F)create any liability, or affects any liability under any other law, of any private property owner
			 or other owner of non-Federal land with respect to any person injured on
			 private property or other non-Federal land;
					(G)convey any land use or other regulatory authority to the partnership;
					(H)be construed to cause any Federal, State, or local regulations or permit requirements intended to
			 apply to units of the National Park System, to affect the Federal lands
			 outside of park lands or non-Federal lands of the recreation area; or
					(I)require any city to participate in any program administered by the Secretary or Secretary of
			 Agriculture.
					(3)CooperationThe Secretary and the Secretary of Agriculture are encouraged to work with owners of non-Federal
			 land who have agreed to cooperate with the Secretary and the Secretary of
			 Agriculture to further the purposes of this Act.
				(4)Buffer zones
					(A)In generalCongress does not intend for designation of the recreation area to lead to the creation of
			 protective perimeters or buffer zones around the recreation area.
					(B)Activities or uses up to boundariesThe fact that certain activities or land can be seen or heard from within the recreation area shall
			 not, of itself, preclude the activities or land uses up to the boundary of
			 the recreation area.
					(5)FacilitiesNothing in this Act shall affect the operation, maintenance, modification, construction, or
			 expansion of any water resource facility or any solid waste, sanitary
			 sewer, water or wastewater treatment, groundwater recharge or
			 conservation, hydroelectric, conveyance distribution system, recycled
			 water facility, or utility facility located within or adjacent to the
			 recreation area.
				(6)ExemptionSection 5(c) of Public Law 90–401 (16 U.S.C. 460l–22(c)) shall not apply to the Puente Hills
			 landfill, materials recovery facility, or intermodal facility.
				(e)Management planNot later than 3 years after the date of the enactment of this Act, the Secretaries and the
			 advisory council shall create a comprehensive management plan for the
			 recreation area that fulfills the purposes described in section 3(a).
				(1)In generalIn developing the management plan required by this section, and to the extent consistent with this
			 section, the Secretaries may incorporate any provision from a land and
			 resource management plan, or any other plan applicable to the recreation
			 area.
				(2)Access and visitor servicesThe Secretaries shall, to the maximum extent practicable, incorporate the visitor services plan and
			 access study required by section 9 into the management plan required by
			 this subsection.
				(3)PartnershipIn developing the management plan, the Secretaries shall consider recommendations of the
			 partnership. To the maximum extent practicable, the Secretary shall
			 incorporate recommendations of the partnership into the management plan,
			 where such recommendations are feasible and consistent with the purposes
			 in section 3(a), this Act, and applicable laws (including regulations).
				(f)Fish and wildlife
				(1)In generalNothing in this Act affects the jurisdiction of the State with respect to fish and wildlife located
			 on public land in the State.
				(2)HuntingThe Secretary of Agriculture may permit hunting on National Forest System lands within the
			 recreation area, consistent with applicable Federal, State, and local
			 laws.
				(g)Motorized vehicles
				(1)In generalExcept as provided in paragraph (2), motorized vehicle use on National Forest System lands within
			 the recreation area shall be permitted only on roads and trails designated
			 by the management plan for use by motorized vehicles.
				(2)ExceptionThe Secretary of Agriculture may permit the use of motorized vehicles off roads and trails
			 designated for use by motorized vehicles—
					(A)to respond to an emergency;
					(B)for administrative purposes;
					(C)within the—
						(i)Little Rock Off-Highway Vehicle Area; and
						(ii)San Gabriel Canyon Off-Highway Vehicle Area; or
						(D)as necessary to permit local government agencies and electrical or communication utilities to
			 perform activities relating to fire management, law enforcement,
			 integrated water management, flood protection and water conservation
			 (including debris control and sediment management), water replenishment,
			 water rights, water supply, public roads and bridges, utility facility,
			 including the operation, maintenance, and construction of any utility
			 facility or right-of-way.
					(h)Withdrawal
				(1)In generalSubject to valid existing rights, all Federal land within the recreation area is withdrawn from—
					(A)entry, appropriation, or disposal under the public land laws;
					(B)location, entry, and patent under the mining laws; and
					(C)leasing or disposition under all laws relating to—
						(i)minerals; and
						(ii)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
						(2)Additional landIf the Secretary of Agriculture or the Secretary acquires additional land, in accordance with
			 section 5(a), that is located within or adjacent to the recreation area
			 after the date of the enactment of this Act, the land is withdrawn from
			 operation of the laws referred to in paragraph (1) on the date of
			 acquisition of the land.
				(i)GrazingThe Secretary of Agriculture shall permit grazing on the National Forest System lands within the
			 recreation area, where established before the date of the enactment of
			 this Act—
				(1)subject to all applicable laws (including regulations);
				(2)consistent with the purposes described in subsection 3(a); and
				(3)subject to such reasonable regulations as the Secretary of Agriculture deems necessary.
				(j)Wildland fire operations
				(1)In generalNothing in this section prohibits the Secretary of Agriculture in cooperation with other Federal,
			 State, and local agencies, as appropriate, from conducting wildland fire
			 operations, consistent with the purposes described in section 3(a).
				(2)Consultation and revision of plansAs soon as practicable after the date of enactment of this Act, the Secretary shall, in
			 consultation with appropriate State or local firefighting agencies, amend
			 the local fire management plans that apply to the recreation area.
				(k)Native American cultural and religious usesNothing in this Act diminishes—
				(1)the rights of any Indian tribe; or
				(2)any tribal rights regarding access to Federal land for tribal activities, including spiritual,
			 cultural, and traditional food-gathering activities.
				5.Non-Federal lands
			(a)Incorporation and limitation on acquired lands and interests
				(1)AuthorityThe Secretary and the Secretary of Agriculture may acquire non-Federal land within the boundaries
			 of the recreation area only through exchange, donation, or purchase from a
			 willing seller.
				(2)Eminent domainNothing in this Act authorizes the use of eminent domain to acquire land or interests in land.
				(3)Management
					(A)In generalAny land or interest in land acquired by the United States and located within the recreation area
			 shall—
						(i)be part of the recreation area; and
						(ii)be administered in accordance with—
							(I)this section; and
							(II)any other applicable law (including regulations).
							(B)Administration
						(i)Any land or interest in land that is located within the recreation area that is acquired by the
			 Forest Service shall be administered by the Secretary of Agriculture.
						(ii)Any land or interest in land that is located within the recreation area that is acquired by the
			 National Park Service shall be incorporated into the park lands and
			 administered by the Secretary.
						(b)Additional RequirementAny land acquired by the Secretary or Secretary of Agriculture shall, in the opinion of the
			 appropriate Secretary, contain important biological, cultural, historic,
			 or recreational values.
			6.Water rights; water resource facilities; public roads; utility facilities
			(a)No effect on water rightsNothing in this Act—
				(1)shall affect the use or allocation, in existence on the date of the enactment of this Act, of any
			 water, water right, or interest in water (including potable, recycled,
			 reclaimed, waste, imported, exported, banked, stored water, surface water,
			 groundwater, and public trust interests);
				(2)shall affect any public or private contract in existence on the date of the enactment of this Act
			 for the sale, lease, or loan of any water (including potable, recycled,
			 reclaimed, waste, imported, exported, banked, stored water, surface water,
			 and groundwater);
				(3)shall be considered to be a relinquishment or reduction of any water rights reserved or
			 appropriated by the United States in the State on or before the date of
			 the enactment of this Act;
				(4)authorizes or imposes any new reserved Federal water rights or expands water usage pursuant to any
			 existing Federal reserved riparian or appropriative rights;
				(5)shall be considered to be a relinquishment or reduction of any water rights (including potable,
			 recycled, reclaimed, waste, imported, exported, banked, stored water,
			 surface water and groundwater) held, reserved or appropriated by any
			 public entity, or other person or entities, on or before the date of the
			 enactment of this Act;
				(6)shall be construed to, or shall interfere or conflict with the exercise of the powers or duties of
			 any watermaster, public agency, or other body or entity responsible for
			 groundwater or surface water management or groundwater replenishment as
			 designated or established pursuant to any adjudication, or Federal or
			 State statute including, without limitation, the management of the San
			 Gabriel River watershed and basin, to provide water supply and other
			 environmental benefits as described in—
					(A)the Southwestern Willow Flycatcher Management Plan San Gabriel River—Morris Reservoir to Santa Fe
			 Dam dated September 2012; or
					(B)the Long-Term Management Plan: West Fork San Gabriel River dated May 8, 1989;
					(7)shall be construed to, or shall interfere or conflict with any provision of any judgment or court
			 order issued, or rule or regulation adopted, pursuant to any adjudication
			 affecting water, water rights or water management in the San Gabriel River
			 or Lytle Creek watersheds and basins;
				(8)shall be construed to impede or adversely impact any previously adopted Los Angeles County Drainage
			 Area project, as described in the report of the Chief of Engineers dated
			 June 30, 1992, including any supplement or addendum to that report, or any
			 maintenance agreement to operate the project;
				(9)shall interfere or conflict with any action by a watermaster or public agency that is authorized
			 pursuant to Federal or State statute, water right or adjudication,
			 including, but not limited to, actions relating to water conservation,
			 water quality, surface water diversion or impoundment, groundwater
			 recharge, water treatment, conservation or storage of water, pollution,
			 waste discharge, the pumping of groundwater; the spreading, injection,
			 pumping, storage, or the use of water from local sources, storm water
			 flows, and runoff, or from imported or recycled water, that is undertaken
			 in connection with the management or regulation of the San Gabriel River
			 or Lytle Creek watersheds and groundwater basins;
				(10)shall interfere with, obstruct, hinder, or delay the exercise of, or access to, any water right by
			 the owner of a public water system, or other person or entity, including,
			 but not limited to, the construction, operation, maintenance, replacement,
			 repair, location, or relocation of any well; pipeline; or water pumping,
			 treatment, diversion, impoundment, or storage facility; or other facility
			 or property necessary or useful to access any water right or operate any
			 public water system;
				(11)shall require initiation or reinitiation of consultation with the United States Fish and Wildlife
			 Service under, or the application of provisions of, the Endangered Species
			 Act (16 U.S.C. 1531 et seq.) concerning—
					(A)the plans described in paragraph 6(A) or 6(B); or
					(B)any action or activity affecting water, water rights or water management or water resource
			 facilities in the San Gabriel River or Lytle Creek watersheds and basins;
			 or
					(12)authorizes any agency or employee of the United States, or any other person, to take any action
			 inconsistent with paragraphs (1) through (11).
				(b)DefinitionAs used in this section, adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating
			 or affecting water rights, surface water management, or groundwater
			 management.
			(c)Water resource facilities
				(1)No effect on existing water resource facilitiesNothing in this Act shall affect—
					(A)the use, operation, maintenance, repair, construction, reconfiguration, expansion, or replacement
			 of a water resource facility within or adjacent to the recreation area; or
					(B)access to a water resource facility within or adjacent to the recreation area.
					(2)No effect on new water resource facilitiesNothing in this Act shall preclude the establishment of new water resource facilities (including
			 instream sites, routes, and areas) within the recreation area if such
			 facilities are necessary to preserve or enhance the health, safety, water
			 supply, or utility services to residents of Los Angeles or San Bernardino
			 Counties.
				(3)Flood controlNothing in this Act shall be construed to—
					(A)impose new restrictions or requirements on flood protection, water conservation, water supply,
			 groundwater recharge, water transfers, or water quality operations; or
					(B)increase the liability of agencies carrying out flood protection, water conservation, water supply,
			 groundwater recharge, water transfers, or water quality operations.
					(4)Diversion or use of waterNothing in this Act shall authorize or require the use of water in or the diversion of water to the
			 recreation area or the park lands.
				(d)Utility facilities and rights of wayNothing in this Act shall—
				(1)affect the use, operation, maintenance, repair, construction, reconfiguration, expansion,
			 inspection, renewal, reconstruction, alteration, addition, relocation,
			 improvement, removal, or replacement of utility facilities or appurtenant
			 rights of way within or adjacent to the recreation area;
				(2)affect access to utility facilities or rights of way within or adjacent to the recreation area; or
				(3)preclude the establishment of new utility facilities or rights of way (including instream sites,
			 routes, and areas) within the recreation area if such facilities are
			 necessary for public health and safety, electricity supply, or other
			 utility services.
				(e)Roads; public transit
				(1)DefinitionsIn this subsection:
					(A)Public roadsthe term public roads means any paved road or bridge (including any appurtenant structures and rights of way) that is
			 operated or maintained by a non-Federal entity and is—
						(i)open to vehicular use by the public; or
						(ii)used by public agencies or utilities for the operation, maintenance, repair, construction, and
			 rehabilitation of infrastructure, utility facility, or right-of-way.
						(B)Public transitThe term public transit means transit services (including operations and rights of way) that are operated or maintained by
			 a non-Federal entity and are—
						(i)open to the public; or
						(ii)used by public agencies or contractors for the operation, maintenance, repair, construction, and
			 rehabilitation of infrastructure, utility facility, or right-of-way.
						(2)No effect on public roads or public transitNothing in this Act—
					(A)authorizes the Secretary or Secretary of Agriculture to take any action that would affect the
			 operation, maintenance, repair, and rehabilitation of public roads or
			 public transit (including activities necessary to comply with Federal and
			 State safety standards or public transit); or
					(B)creates any new liability, or increases any existing liability, of any owner of operator of public
			 roads.
					7.San Gabriel National Recreation Area Public Advisory Council
			(a)EstablishmentNot more than 180 days after the date of the enactment of this Act, the Secretaries shall establish
			 a public advisory council, to be known as the San Gabriel National Recreation Area Public Advisory Council.
			(b)DutiesThe public advisory council shall—
				(1)advise the Secretaries on the development and implementation of the management plan; and
				(2)advise the Secretary on the development and implementation of the visitor services plan and access
			 study required by section 3.
				(c)Applicable lawThe public advisory council shall be subject to—
				(1)the Federal Advisory Committee Act (5 U.S.C. App.);
				(2)all other applicable law (including regulations).
				(d)Members
				(1)Size of public advisory councilThe public advisory council shall include 21 members.
				(2)Makeup of public advisory councilAfter considering the recommendations of the partnership, the Secretaries shall appoint members of
			 the public advisory council to represent the following interests—
					(A)two members to represent local, regional, or national environmental organizations;
					(B)two members to represent the interests of outdoor recreation, including off-highway vehicle
			 recreation, within the recreation area;
					(C)two members to represent the interests of community-based organizations whose mission includes
			 expanding access to the outdoors;
					(D)two members to represent business interests;
					(E)one member to represent Native American tribes within or adjacent to the recreation area;
					(F)one member to represent the interests of homeowners’ associations within the recreation area;
					(G)three members to represent the interests of holders of adjudicated water rights, water agencies,
			 wastewater and sewer agencies, recycled water facilities, and water
			 replenishment entities;
					(H)one member to represent energy and mineral development interests;
					(I)one member to represent owners of Federal grazing permits, or other land use permits within the
			 recreation area;
					(J)one member to represent archaeological and historical interests;
					(K)one member to represent the interests of environmental educators;
					(L)one member to represent cultural history interests;
					(M)one member to represent environmental justice interests;
					(N)one member to represent electrical utility interests; and
					(O)two members to represent the affected public at large.
					(e)Terms
				(1)Staggered termsMembers of the public advisory council shall be appointed for terms of 3 years, except that, of the
			 members first appointed, 6 of the members shall be appointed for a term of
			 1 year and 6 of the members shall be appointed for a term of 2 years.
				(2)ReappointmentA member may be reappointed to serve on the public advisory council upon the expiration of the
			 member’s current term.
				(3)VacancyA vacancy on the public advisory council shall be filled in the same manner as the original
			 appointment.
				(f)QuorumA quorum shall be ten members of the public advisory council. The operations of the advisory
			 council shall not be impaired by the fact that a member has not yet been
			 appointed as long as a quorum has been attained.
			(g)Chairperson and proceduresThe public advisory council shall elect a chairperson and establish such rules and procedures as it
			 deems necessary or desirable.
			(h)Service without compensationMembers of the public advisory council shall serve without pay.
			(i)TerminationThe public advisory council shall cease to exist—
				(1)on the date that is five years after the date on which the management plans are officially adopted
			 by the Secretaries; or
				(2)on such later date as the Secretaries consider appropriate.
				8.San Gabriel National Recreation Area Partnership
			(a)In generalThere is hereby established the San Gabriel National Recreation Area Partnership.
			(b)PurposesThe purposes of the partnership are to—
				(1)coordinate the activities of Federal, State, tribal, and local authorities, and the private sector,
			 in fulfilling the purposes of this Act; and
				(2)use the resources and expertise of each agency in improving the management and recreational
			 opportunities within the recreation area.
				(c)MembershipThe members of the partnership shall include the following:
				(1)The Secretary of Agriculture, or a designee of the Secretary, to represent the Forest Service.
				(2)The Secretary, or a designee of the Secretary, to represent the National Park Service and Bureau of
			 Land Management.
				(3)The Secretary of Defense, or a designee of the Secretary, to represent the Army Corps of Engineers.
				(4)The Secretary of the State Natural Resources Agency, or a designee of the Secretary, to represent
			 the California Department of Parks and Recreation and the Rivers and
			 Mountains Conservancy.
				(5)A designee of the Los Angeles County Board of Supervisors.
				(6)A designee of the San Bernardino County Board of Supervisors.
				(7)A designee of the Puente Hills Habitat Preservation Authority.
				(8)Four designees of the San Gabriel Council of Governments, one of whom is to be elected from a local
			 land conservancy.
				(9)Two designees of the San Bernardino Associated Governments.
				(10)A designee of the San Gabriel Valley Economic Partnership.
				(11)A designee of the Los Angeles County Flood Control District.
				(12)A designee of the San Gabriel Valley Water Association.
				(13)A designee of the Central Basin Water Association.
				(14)A designee of the Six Basins Watermaster.
				(15)A designee of a public utility company, to be appointed by the Secretary.
				(16)A designee of the Watershed Conservation Authority.
				(17)A designee of the public advisory council so long as the public advisory council remains in effect.
				(d)DutiesTo further the purposes of this Act, and in a manner consistent with the purposes described in
			 section 3(a), the partnership shall—
				(1)make recommendations to the Secretaries on the development and implementation of the management
			 plan;
				(2)advise the Secretary of Agriculture on the provision and management of recreational opportunities,
			 and improvement of visitor services and education on the National Forest
			 System lands within the recreation area;
				(3)review and comment on the visitor services plan and access study required by section 103;
				(4)seek opportunities to facilitate the implementation of the visitor services plan and access study
			 required by section 9;
				(5)assist units of local government, regional planning organizations, and nonprofit organizations in
			 fulfilling the purposes of the recreation area by—
					(A)carrying out programs and projects that recognize, protect, and enhance important resource values
			 within the recreation area;
					(B)establishing and maintaining interpretive exhibits and programs within the recreation area;
					(C)developing recreational and educational opportunities in the recreation area, consistent with the
			 purposes of this Act;
					(D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural
			 resources of the recreation area;
					(E)ensuring that signs identifying points of public access and sites of interest are posted throughout
			 the recreation area;
					(F)promoting a wide range of partnerships among governments, organizations, and individuals to further
			 the purposes of the recreation area; and
					(G)ensuring that management of the recreation area takes into account local ordinances and land-use
			 plans, as well as adjacent residents and property owners;
					(6)make recommendations to the Secretaries on members to be appointed to the advisory council; and
				(7)undertake any other action necessary to fulfill the purposes of this Act.
				(e)AuthoritiesThe partnership may, subject to the prior approval of the Secretary, for the purposes of preparing
			 and implementing the management plans, use Federal funds made available
			 under this section to—
				(1)make grants to the State, political subdivisions of the State, nonprofit organizations, and other
			 persons;
				(2)enter into cooperative agreements with, or provide grants or technical assistance to, the State,
			 political subdivisions of the State, nonprofit organizations, Federal
			 agencies, and other interested parties;
				(3)hire and compensate staff;
				(4)obtain funds or services from any source, including funds and services provided under any other
			 Federal law or program;
				(5)contract for goods or services; and
				(6)support activities of partners and any other activities that further the purposes of the recreation
			 area and are consistent with the approved management plans.
				(f)Terms of office; reappointment; vacancies
				(1)TermsMembers of the partnership shall be appointed for terms of 3 years.
				(2)ReappointmentA member may be reappointed to serve on the partnership upon the expiration of the member’s current
			 term.
				(3)VacancyA vacancy on the partnership shall be filled in the same manner as the original appointment.
				(g)QuorumA quorum shall be eleven members of the partnership. The operations of the partnership shall not be
			 impaired by the fact that a member has not yet been appointed as long as a
			 quorum has been attained.
			(h)Chairperson and proceduresThe partnership shall elect a chairperson and establish such rules and procedures as it deems
			 necessary or desirable.
			(i)Service without compensationMembers of the partnership shall serve without pay.
			(j)Duties and authorities of the secretary
				(1)In generalThe Secretary shall convene the partnership on a regular basis to carry out this Act.
				(2)Visitor services and accessThe Secretary is authorized to carry out the visitor services plan required by section 9(a)(2) and
			 access study required by section 9(c)(2).
				(3)Technical and financial assistanceThe Secretary may provide technical and financial assistance, on a reimbursable or non-reimbursable
			 basis, as determined by the Secretary, to the partnership or any members
			 of the partnership to carry out this Act.
				(4)Cooperative agreementsThe Secretary may enter into cooperative agreements with the partnership, any members of the
			 partnership, or other public or private entities to provide technical,
			 financial or other assistance to carry out this Act.
				(5)Construction of facilities on non-Federal lands
					(A)In generalIn order to facilitate the administration of the recreation area, the Secretary is authorized,
			 subject to valid existing rights, to construct administrative or visitor
			 use facilities on non-Federal public lands within the recreation area.
					(B)Additional requirementSuch facilities may only be developed—
						(i)with the consent of the owner of the non-Federal public land; and
						(ii)in accordance with applicable Federal, State, and local laws, regulations, and plans.
						(6)PriorityThe Secretary shall give priority to actions that—
					(A)conserve the significant natural, historic, cultural, and scenic resources of the recreation area;
			 and
					(B)provide educational, interpretive, and recreational opportunities consistent with the purposes of
			 the recreation area.
					(k)CommitteesThe partnership shall establish—
				(1)a Water Technical Advisory Committee to advise the Secretaries on water-related issues relating to
			 the recreation area; and
				(2)a Public Safety Advisory Committee to advise the Secretaries on public safety issues relating to
			 the recreation area.
				9.Access and visitor services
			(a)Visitor services
				(1)PurposeThe purpose of this subsection is to facilitate the development of an integrated visitor services
			 plan that will improve visitor experiences within the recreation area
			 through expanded recreational opportunities, and increased interpretation,
			 education, resource protection, and enforcement.
				(2)Plan requiredNot later than three years after the date of the enactment of this Act, and in accordance with this
			 subsection, the Secretary, in consultation with the Secretary of
			 Agriculture and the Partnership, shall develop an integrated visitor
			 services plan for the recreation area.
				(3)ContentsThe visitor services plan required by this subsection shall—
					(A)assess current and anticipated future visitation to the recreation area, including recreation
			 destinations;
					(B)consider the demand for various types of recreation (including hiking, picnicking, horseback
			 riding, and the use of motorized and mechanized vehicles) where
			 permissible and appropriate;
					(C)evaluate the impacts of recreation on natural and cultural resources, water resource facilities,
			 public roads, adjacent residents and property owners, and utilities within
			 the recreation area, as well as the effectiveness of current enforcement
			 efforts;
					(D)assess the current level of interpretive and educational services and facilities;
					(E)include recommendations to—
						(i)expand opportunities for high-demand recreational activities, consistent with the purposes
			 described in section 3(a);
						(ii)better manage recreation area resources and improve the experience of recreation area visitors
			 through expanded interpretive and educational services and facilities, and
			 improved enforcement; and
						(iii)better manage recreation area resources to reduce negative impacts on the environment, ecology, and
			 integrated water management activities in the area;
						(F)in coordination and consultation with owners of non-Federal land, assess options to incorporate
			 recreational opportunities on non-Federal land into the recreation area—
						(i)in a manner consistent with the purposes and uses of the non-Federal land; and
						(ii)with the consent of the non-Federal land owner;
						(G)assess opportunities to provide recreational opportunities that connect the San Gabriel River to
			 the National Forest System lands; and
					(H)be developed and carried out in accordance with applicable Federal, State, and local laws and
			 ordinances.
					(4)ConsultationIn developing the plan required by this subsection, the Secretary shall—
					(A)consult with—
						(i)the Secretary of Agriculture and other appropriate Federal agencies;
						(ii)the partnership;
						(iii)the public advisory council;
						(iv)appropriate State and local agencies; and
						(v)interested nongovernmental organizations; and
						(B)involve members of the public.
					(b)Visitor facilitiesThe Secretary and Secretary of Agriculture are authorized to construct visitor use facilities,
			 within the recreation area. Such facilities shall be developed in
			 conformance with all existing Federal, State, and local laws (including
			 regulations) and applicable Federal, State, and local plans.
			(c)Access study
				(1)PurposeThe purpose of this subsection is to assess the feasibility of improving the accessibility of the
			 recreation area.
				(2)Study requiredNot later than three years after the date of the enactment of this Act, and in accordance with this
			 subsection, the Secretary shall conduct a study on the accessibility of
			 the recreation area.
				(3)ContentsThe access study required by this subsection shall—
					(A)evaluate the means by which members of the public access various locations within the recreation
			 area;
					(B)consider alternatives to sustainably improve the recreational access of the National Forest System
			 from the San Gabriel River;
					(C)provide options and recommendations for improving the accessibility of the recreation area,
			 consistent with the purposes described in section 3(a); and
					(D)be developed and carried out in accordance with applicable Federal, State, and local laws and
			 ordinances.
					(4)ConsultationIn developing the study required by this subsection, the Secretary shall—
					(A)consult with—
						(i)the Secretary of Agriculture and other appropriate Federal agencies;
						(ii)the partnership;
						(iii)the public advisory council;
						(iv)appropriate State and local agencies; and
						(v)interested nongovernmental organizations; and
						(B)involve members of the public.
					(d)Donations
				(1)In generalThe Secretary and the Secretary of Agriculture may accept and use donated funds, property, in-kind
			 contributions, and services to carry out this Act.
				(2)ProhibitionThe Secretary or Secretary of Agriculture may not accept non-Federal land that has been acquired
			 through use of eminent domain after the date of the enactment of this Act.
				(e)Coordination
				(1)In generalThe Secretary of Agriculture and the Secretary shall coordinate in carrying out this Act.
				(2)Cooperative agreementsIn carrying out this Act, the Secretary and Secretary of Agriculture may make grants to, or enter
			 into cooperative agreements with, State, tribal, and local governmental
			 entities and private entities to conduct research, develop scientific
			 analyses, and carry out any other initiative relating to the management of
			 and visitation to the recreation area.
				(3)Coordination between Federal agencies
					(A)Agreement requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Agriculture
			 shall enter into an agreement with the Secretary to carry out this Act on
			 National Forest System lands within the recreation area.
					(B)Required componentsThe agreement required by subparagraph (A) shall address, at a minimum, in a manner consistent with
			 the purposes for which the recreation area has been established—
						(i)sharing of resources between the Secretary of Agriculture and Secretary;
						(ii)improved visitor services, education, and enforcement;
						(iii)enhanced resource protection within the recreation area; and
						(iv)better connecting the National Forest System lands and park lands.
						(C)National park serviceThe Secretary may share resources such as management, research, planning, interpretation, visitor
			 services, and enforcement with any unit of the National Park System.
					(D)Angeles national forestThe Secretary may share resources such as management, research, planning, interpretation, visitor
			 services, and enforcement with the Angeles National Forest in order to
			 fulfill the purposes of the recreation area.
					(4)Technical assistanceThe Secretary may provide technical assistance to interested public agencies, private landowners,
			 and organizations, to carry out the purposes of this Act.
				(f)Diversion or use of waterNothing in this Act shall authorize or require the use of water in or the diversion of water to the
			 recreation area or the park lands.
			
